Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on January 21, 2022.  There are eighteen claims pending and eighteen claims under consideration. Claims 1, 3-7 and 14-17 have been cancelled. Claims 20-28 are new.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hintersteiner, et. al., Nature Biotechnology (2005), 23(5), 577-583.
The prior art teaches the following compound as Examle 3c on page 578:

    PNG
    media_image1.png
    374
    569
    media_image1.png
    Greyscale

This compound reads on a compound of Formula (III) where R1, R2, R5 and R6 are H; X1 is -CH2-; Y1 is -CH2-CH2-; X2 is O; Y2 is -CH2-CH2-; and R3b and R8b are both a methyl group.
Allowable Subject Matter
Claims 2, 8-13, 18-24, 27 and 28 are allowed.
	The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula I(a)-I(f), Formula II or Formula IV as seen in the claims of the instant application.



Conclusion
	Claims 2, 8-13, 18-24, 27 and 28 are allowed.
	Claims 25 and 26 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699